Citation Nr: 0935894	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  02-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to a disability evaluation in excess of 30 
percent for bronchial asthma with chronic obstructive 
pulmonary disease (COPD) prior to January 17, 2007.

3. Entitlement to a disability evaluation in excess of 60 
percent for bronchial asthma with chronic obstructive 
pulmonary disease (COPD) from January 17, 2007.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to October 
1972.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbus, South Carolina and a February 2004 rating decision 
of the RO in Atlanta, Georgia.  Specifically, the August 2001 
rating decision determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a psychiatric disorder and denied an increase in a 30 
percent rating for the Veteran's service-connected bronchial 
asthma with mild COPD.  The February 2004 rating decision 
denied a claim for a TDIU rating. 

The Veteran testified before the undersigned Veterans Law 
Judge regarding the psychiatric and bronchial asthma issues 
at a Travel Board hearing in August 2004.  A transcript of 
this proceeding is associated with the claims file.  
 
In December 2005 Board decision/remand, it was determined 
that new and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  The underlying issue of 
entitlement to service connection for a psychiatric disorder, 
as well as the issues of entitlement to an increased rating 
for bronchial asthma with chronic obstructive pulmonary 
disease (COPD) and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) were remanded to the RO for additional 
development and readjudication. 

In a November 2007 rating decision, the disability rating 
regarding the Veteran's service-connected bronchial asthma 
with COPD was increased from a 30 percent rating to a 60 
percent rating, effective from January 17, 2007.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's 
bronchial asthma rating claims, both prior to and beginning 
January 17, 2007, remain before the Board.  Given that this 
grant of an increased rating was made effective for a 
separate period of time, the issue was recharacterized in 
terms of "staged" ratings as noted above.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

This case was most recently before the Board in July 2008 at 
which point it was remanded for more development.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review 
of the issue decided herein.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board notes that in an October 2008 VA Form 9 the Veteran 
appears to have requested a Board hearing.  In December 2008 
correspondence the Veteran was asked to respond with his 
physical address so that the RO could schedule a hearing at 
an RO that was close to the Veteran's home.  The mailing 
address of record for the Veteran is a post office box so the 
Veteran's physical address is unknown.  The Veteran failed to 
respond to this request for a physical address.  As such, the 
Board finds that this hearing request is effectively 
withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an 
acquired psychiatric disorder and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Both prior to and beginning January 17, 2007 the Veteran's 
service-connected bronchial asthma with COPD was manifested 
by shortness of breath and wheezing, occasional use of 
corticosteroid, and FEV-1, FEV-1/FVC, and Dsb findings  
consistently greater than 55 percent predicted, post-drug or 
inhalation therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for the Veteran's service-connected bronchial asthma 
with COPD prior to January 17, 2007 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6604-6602 
(2008).

2.  The criteria for a disability rating greater than 60 
percent for the Veteran's service-connected bronchial asthma 
with COPD beginning January 17, 2007 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6604-6602 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for an acquired 
psychiatric disorder is warranted.  He notes that he was 
treated for psychiatric problems during active service in 
June 1972 and has continued to suffer from psychiatric 
problems since his military service.  The Veteran also 
contends that his service-connected bronchial asthma with 
COPD is more disabling than currently evaluated both prior to 
and beginning January 17, 2007.  Finally, the Veteran 
contends that he is unable to work due to his service-
connected disorder.    


Bronchial Asthma with COPD

The Veteran's service treatment records show that he was 
diagnosed with extrinsic asthma in June 1972 and by rating 
decision dated in November 1972, the RO granted service 
connection for asthma and assigned a 30 percent disability 
rating effective October 7, 1972, the day after the Veteran's 
discharge from military service.  This initial disability 
rating was continued in a January 1974 Board decision and 
rating decisions dated in April 1981, December 1986, April 
1987, September 1988, and August 2001.  By rating decision 
dated in November 2007, the RO increased the Veteran's 
disability rating for asthma from 30 percent to 60 percent 
effective January 17, 2007, the date of the most recent VA 
respiratory examination.    

        Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently rated under 38 C.F.R. § 4.97, DCs 
6604-6602.  Pursuant to 38 C.F.R. § 4.27, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  In this case, the 
hyphenated code indicates that the Veteran's disability is 
evaluated as asthma based on the criteria found under DC 6602 
for bronchial asthma. 


DC 6604 pertains to chronic obstructive pulmonary disease and 
provides for a 10 percent rating where forced expiratory 
volume in one second (FEV-1) is 71- to 80- percent predicted; 
or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 
80 percent; or if diffusion capacity of the lung for carbon 
monoxide (DLCO) by the single breath method (SB) is 66- to 
80-percent predicted.  A 30 percent rating requires FEV-1 of 
56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 
percent; or DLCO(SB) of 56- to 65-percent predicted.  A 60 
percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating requires FEV-1 less than 40 percent predicted; 
or FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 
40-percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right- sided heart failure); 
or right ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an episode or 
episodes of acute respiratory failure; or oxygen therapy. 38 
C.F.R. § 4.97, Code 6604.

DC 6602 pertains to bronchial asthma and provides for a 10 
percent rating where forced expiratory volume in one second 
(FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to 
forced vital capacity (FVC) ratio is 71 to 80 percent; or 
intermittent inhalational or oral bronchodialator therapy.  A 
30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent evaluation 
requires FEV-1 of 40 to 55 percent predicted, or FEV- 1/FVC 
of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent evaluation 
requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC 
less than 40 percent, or; there is more than one attack per 
week with episodes of respiratory failure, or required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

For VA purposes, only post-bronchodilation results may be 
considered. See 61 Fed. Reg. 46720 (Sept. 5, 1996).  
Respiratory disorders are evaluated under Diagnostic Codes 
(DCs) 6600 through 6817 and 6822 through 6847.  Pursuant to 
38 C.F.R. § 4.96(a), ratings under these diagnostic codes 
will not be combined with each other. Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a).

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
PFTs are required to evaluate respiratory conditions except 
in certain situations.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO(SB) test would not be useful 
or valid in a particular case.  When the PFTs are not 
consistent with clinical findings, evaluation should 
generally be based on the PFTs.  Post-bronchodilator studies 
are required when PFTs are done for disability evaluation 
purposes with some exceptions; when evaluating based on PFTs.  
Post-bronchodilator results are to be used unless they are 
poorer than the pre-bronchodilator results, then the pre- 
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.	
        
        Relevant Evidence

There are two periods of time at issue here: prior to January 
17, 2007, for which the RO has assigned a 30 percent 
disability rating; and from January 17, 2007 to the present, 
for which the RO assigned a rating of 60 percent disability 
rating.  

a.  Prior to January 17, 2007

Evidence relevant to the level of severity of the Veteran's 
bronchial asthma with COPD prior to January 17, 2007 includes 
VA examination reports dated in January 2001 and October 
2003.

During the January 2001 examination the Veteran had no 
productive cough, no sputum production, and no hemoptysis.  
Sometimes, he had some loss of appetite.  He experienced 
shortness of breath very easily and stated that he was 
asthmatic.  The attacks reportedly came about three times per 
week.  Between the attacks the Veteran reported continued 
shortness of breath and wheezing.  The Veteran indicated that 
he had asthma for about 20 years.  He used Azmacort, Alupent, 
Albuterol, and short courses of Prednisone and Theophylline, 
and a nebulizer at home, but he did not use oxygen.  He 
reported seeing a doctor about two times per month for asthma 
attacks, and was usually treated with Theophylline and 
Susphrine.  

Upon physical examination, there was no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  There had been no weight loss or gain and 
there was no pectus excavatum, kyphoscoliosis, etc.  
Examination of the lungs revealed clear lungs with equal 
expansion.  There were no rales, rhonchi, crackles, or 
wheezes auscultated.  

Pulmonary function testing revealed mild obstructive disease 
confirmed by increased residual volume and moderate decrease 
in DSB.  The examiner noted that forced vital capacity was 
increased by more than 10 percent post bronchodilator; FEV-1, 
by more than 15 percent.  FEF 25-75 percent increased by more 
than 20 percent post bronchodilator.  Arterial blood gases 
showed a pH of 7.510, PC02 of 30, PO2 of 120, base excess of 
2.2, and oxygen saturation of 99 percent.  HCO3- was 24.  The 
FIO2 was 21.  The PO2 was reportedly high because the Veteran 
was deep breathing to relax for the arterial blood gases.  
The impression was asthma with mild obstructive disease.  

With regard to the above rating criteria, the January 2001 
pulmonary function test showed that the Veteran's FEV-1 was 
70 percent predicted (pre-drug) and 94 percent predicted 
(post-drug).  The Veteran's FEV-1/FVC was 97 percent 
predicted (pre-drug) and 104 percent predicted (post-drug).  
Dsb, which is incidentally the same reading as DLCO (SB) 
test, was reportedly 63 percent (pre-drug).  

During the October 2003 VA examination the examiner noted the 
Veteran's history of bronchial asthma with mild COPD dating 
back to 1972 with PFTs last performed in 2001.  The examiner 
noted that the Veteran portrayed paranoid features during the 
examination, as such the examiner indicated that it was 
extremely difficult to conduct the examination.  The Veteran 
was difficult to interact with and the examiner characterized 
the examination as "very incomplete."  The examiner noted 
the following medication list: Risperidone, Prednisone as 
needed, Elavil, BuSpar, Lithium, Azmacort, Albuterol, 
Singulair, Salmeterol, and Zantac.

The examiner attempted to complete a pulmonary worksheet for 
the Veteran and the Veteran indicated that he experienced 
shortness of breath with inhaler use.  He also used nebulizer 
treatments at home and stated he has "oxygen at home."  The 
examiner was unable to elicit from the Veteran how much 
oxygen he uses or when he uses oxygen and the examiner was 
also unable to assess from the Veteran how many 
hospitalizations he has had for asthma but did note at least 
two Emergency Room visits in the claims file for asthma.  The 
examiner noted that the Veteran had undergone pulmonary 
function tests in January 2001, which revealed changes 
consistent with mild COPD and a bronchospastic component.  
The Veteran had a chest X-ray performed in August 2002, which 
revealed the heart and lungs to be within normal limits.  

Physical examination was limited only to examination of the 
heart and lungs, given the fact that the Veteran was most 
uncooperative with the examination and the examiner was 
extremely uncomfortable in pursuing the other portions of the 
examination.  Lungs were clear to auscultation bilaterally.  
The Veteran was making noises with his mouth during the lung 
field examination but all of these noises were upper 
airways/mouth noises and were not wheezes.  The cardiac 
examination was completely within normal limits with no 
evidence of cor pulmonale, heart failure, or arrhythmia.  
Pulse was regular rate and rhythm.  No rubs, gallops, or 
murmurs were detected on examination of the heart and the 
Veteran's body habitus was not concerning for restrictive 
pulmonary disease.  

With regard to the above rating criteria, an October 2003 PFT 
showed that the Veteran's FEV-1 was 62 percent predicted 
(pre-drug) and 84 percent predicted (post-drug).  The 
Veteran's FEV-1/FVC was 107 percent predicted (pre-drug) and 
101 percent predicted (post-drug).  Dsb, which is 
incidentally the same reading as DLCO (SB) test, was 
reportedly 77 percent (pre-drug).  

Also of record are VA and private treatment records dated 
through January 2007.  While these records show some 
treatment for the Veteran's service-connected bronchial 
asthma, they primarily pertain to the Veteran's nonservice-
connected back and psychiatric disorders.  

b.  Beginning January 17, 2007

Evidence relevant to the level of severity of the Veteran's 
bronchial asthma with COPD beginning January 17, 2007 
includes a VA examination report dated in January 2007.  
During this examination the Veteran was reportedly a poor 
historian, was very shaky, and had difficulty in 
communicating.  He was very nervous and stated that he has 
suffered with bronchial asthma since his military service in 
1972 and that as time goes by it is getting worse as he is 
becoming more symptomatic.  His symptoms include most of the 
time dry cough without sputum production.  He denied 
hemoptysis but was very short of breath, mostly at night.  He 
also had wheezing at night and the episode of cough and 
shortness of breath increases in pecan season with dust, with 
cat hair, dirt, and smoking.  The Veteran reported asthmatic 
attacks occurring at least two to three times per week.  Two 
months earlier he had to report to the Emergency Room for 
shortness of breath and back pain.  He was given some kind of 
injection, probably Toradol and Solu-Medrol and went back 
home.  He did not use oxygen.  The Veteran denied hemoptysis 
or any major hospitalization.  His list of medications 
included Trazodone, Zoloft, Risperidone, Prednisone, 
Multivitamin, Montelukast, Loratadine, Folic Acid, 
Flunisolide, Nasal Spray, and intermittent use of 
antibiotics.  At the time of the examination he was using 
Ciproflaxin, Combivent, Mometasone, Flurote, and 
Levalbuterol.  The Veteran also indicated he was using 
Albuterol and Atrovent nebulizer.  The Veteran was taking 
Prednisone intermittently for breathing since 1972 and stated 
that he has developed multiple side effects and he thinks 
that his mental or psychiatric problems are related to this 
Prednisone, which the examiner agreed with partially.  

Physical examination of the chest revealed good expansion 
however, breath sounds were diminished and the Veteran had 
bilaterally scattered rhonchi and a few expiratory wheezes.  
X-ray of the chest was normal.  PFT revealed an FEV1 or 2.67 
liters, 90 percent of predicted, an FVC of 4.06, 97 percent 
of predicted.  FEV1 by FVC was 65.79 liters, 92 percent of 
predicted.  There was reduction in FEV 25 to 75 percent to 
1.76 liters, which was 52 percent predicted.  Oxygen 
saturation on room air was 96 percent.  The impression of the 
pulmonologist was that the Veteran has mild obstructive 
defect with good response to bronchodilator.  The Veteran 
seemed to be short of breath this time.  He indicated that 
any exertion or dust brings upon wheezing and that a change 
in the season brings asthmatic attacks.  The impression was 
bronchial asthma and the examiner noted that the Veteran was 
on multiple oral inhalers and nebulizer treatment.  He was on 
multiple bronchodilators and he was also taking intermittent 
prednisone since 1972 to control his asthmatic attacks.  He 
was symptomatic with asthma at least two to three times per 
week, mostly at night.  

With regard to the above rating criteria, the January 2007 
PFT showed that the Veteran's FEV-1 was 90 percent predicted 
(pre-drug) and 107 percent predicted (post-drug).  The 
Veteran's FEV-1/FVC was 92 percent predicted (pre-drug) and 
102 percent predicted (post-drug).  Dsb, which is 
incidentally the same reading as DLCO (SB) test, was 
reportedly 112 percent (pre-drug).  

Also of record are VA and private treatment records dated 
beginning January 2007.  While these records show some 
treatment for the Veteran's service-connected bronchial 
asthma, they primarily pertain to the Veteran's nonservice-
connected back and psychiatric disorders.  


	Analysis

a.	Prior to January 17, 2007

Given the above evidence, the Board finds that, prior to 
January 17, 2007, the Veteran does not meet the criteria for 
a disability rating greater than 30 percent for his bronchial 
asthma with COPD.  During the January 2001 and October 2003 
VA examinations, the Veteran's FEV-1 findings were 
consistently greater than 40 to 55 percent predicted, post-
drug or inhalation therapy.  In fact, the lowest recorded 
score was 84 percent predicted.  Similarly, his FEV-1/FVC 
ratings were consistently greater than 40 to 55 percent.  In 
fact, the lowest recorded score was 104 percent, post-drug or 
inhalation therapy.  While a Dsb score (a.k.a. DLCO(SB)) was 
not reported post-drug or inhalation therapy, the Dsb ratings 
were consistently greater than 40 to 55 percent predicted 
pre-drug or inhalation therapy.  Indeed, the lowest recorded 
score was 63 percent predicted, and this was pre-drug 
inhalation therapy rather than post-drug inhalation therapy.  
It is expected that post-drug inhalation therapy scores will 
be higher than pre-drug inhalation therapy scores.  There is 
no evidence of maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) which would warrant 
an increased rating under DC 6604. There is also no evidence 
of at least monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
which would warrant a higher disability rating under DC 6602.  
While the Veteran reported seeing a doctor about two times 
per month for asthma attacks, there is no evidence of this 
frequency of visits in the available VA and private treatment 
records.  Also, while the Veteran reported intermittent use 
of Prednisone (a corticosteroid) during the January 2001 and 
October 2003 VA examinations, there is no confirmation of at 
least three courses of Prednisone per year in the available 
VA and private treatment records.  The only evidence of use 
of Prednisone in the claims file is a VA treatment record 
dated in March 2006.  A December 2005 VA treatment record 
shows that the Veteran picked up a renewal of prednisone to 
"keep on hand" but does not indicate that the Veteran used 
the Prednisone at that time.      

For all the foregoing reasons, the Board finds that the 
criteria for a higher evaluation prior to January 17, 2007 
have not been met under any analogous Diagnostic Code.

b.	Beginning to January 17, 2007

As above, by rating decision dated in November 2007 the RO 
increased the Veteran's disability rating from 30 percent to 
60 percent effective January 17, 2007.  This increase appears 
to be based on the Veteran's report of intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids during the January 2007 VA examination.  

Given the above evidence, the Board finds that, beginning 
January 17, 2007, the Veteran does not meet the criteria for 
a disability rating greater than 60 percent for his bronchial 
asthma with COPD.  During the January 2007 VA examination, 
the Veteran's FEV-1 findings were consistently greater than 
40 percent predicted, post-drug or inhalation therapy.  In 
fact, the lowest recorded score was 107 percent predicted.  
Similarly, his FEV-1/FVC ratings were consistently greater 
than 40 percent.  In fact, the lowest recorded score was 102 
percent, post-drug or inhalation therapy.  While a Dsb score 
(a.k.a. DLCO(SB)) was not reported post-drug or inhalation 
therapy, the Dsb ratings were consistently greater than 40 
percent predicted pre-drug or inhalation therapy.  Indeed, 
the lowest recorded score was 112 percent predicted, and this 
was pre-drug inhalation therapy rather than post-drug 
inhalation therapy.  It is expected that post-drug inhalation 
therapy scores will be higher than pre-drug inhalation 
therapy scores.  

There is no evidence of maximum oxygen consumption less than 
15 ml/kg/min (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
a requirement of outpatient oxygen therapy which would 
warrant an increased rating under DC 6604. 

Also, there is no evidence of more than one attack per week 
with episodes of respiratory failure or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications which would warrant an 
increased rating under DC 6602.

Finally, the Board notes that there is no confirmation of at 
least three courses of Prednisone per year in the available 
VA and private treatment records beginning January 17, 2007.  
The only evidence of use of Prednisone in the claims file is 
a VA treatment record dated in March 2006.  A December 2005 
VA treatment record shows that the Veteran picked up a 
renewal of prednisone to "keep on hand" but does not 
indicate that the Veteran used the Prednisone at that time.  

For all the foregoing reasons, the Board finds that the 
criteria for a higher evaluation beginning January 17, 2007 
have not been met under any analogous Diagnostic Code.

Extraschedular Consideration

The record shows that the Veteran is currently unemployed and 
includes the Veteran's contention that his service-connected 
bronchial asthma affects his ability to work.  Thus, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
bronchial asthma disorder.  The competent medical evidence of 
record shows that his bronchial asthma disorder is primarily 
manifested by shortness of breath.  The applicable criteria 
contemplate these impairments.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  A claim for TDIU is still pending.  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  Nevertheless, 
substantially complete notice was sent in April 2001, August 
2003, July 2006, December 2006, and October 2008 letters and 
the claim was readjudicated in a January 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

The Board further finds that any notice error was 
nonprejudicial because the notice the Veteran received, 
combined with the information and assistance provided during 
the appeal, afforded him a meaningful opportunity to 
participate in the processing of his claims for increase.  
Specifically, in the letters he was notified to submit 
evidence that his service-connected bronchial asthma had 
worsened.  Although he was not advised to submit evidence of 
how this impacted his employment and daily life prior to the 
initial adjudication, he received multiple VA examinations 
that addressed the impact on employment and daily life.  To 
the extent notice as to the specific measurements needed to 
support a higher rating for the service-connected bronchial 
asthma were not provided in a timely manner, the Veteran was 
not prejudiced because the required measurements necessary to 
properly assess whether a higher rating was warranted were 
taken during the VA examinations.  Thus, the general 
information needed to substantiate the claim was provided by 
the Veteran and otherwise obtained by VA during the 
processing of his claim.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected. 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability evaluation in excess of 30 percent for bronchial 
asthma with COPD prior to January 17, 2007 is denied.

A disability evaluation in excess of 60 percent for bronchial 
asthma with COPD from January 17, 2007 is denied


REMAND

Pursuant to the Board's December 2005 remand, the Veteran was 
afforded a VA psychiatric examination in January 2007 to 
obtain a nexus opinion with regard to his currently diagnosed 
schizophrenia.  The examiner discussed the Veteran's medical 
history, including his service treatment records, in detail.  
The diagnoses included schizophrenia, paranoid type, chronic 
and history of cocaine dependence/abuse.  The examiner opined 
that the Veteran's schizophrenia, paranoid type, chronic was 
not caused by or a result of the Veteran's in-service mental 
health diagnosis of emotionally labile personality, acute 
anxiety, anxiety neurosis, or adjustment reaction to life.  

The Veteran was also afforded a VA respiratory examination in 
January 2007, during which he reported that he was taking 
Prednisone intermittently for breathing since 1972 and stated 
that he has developed multiple side effects and he thinks 
that his mental or psychiatric problems are related to this 
Prednisone.  The examiner commented "which I agree 
partially."  

Given the possible nexus between the Veteran's medications 
prescribed for his service-connected bronchial asthma and his 
schizophrenia, an opinion should be obtained as to the 
likelihood of such a relationship.  

The veteran further contends that he is entitled to a TDIU, 
as his service-connected disability renders him unemployable.  
He is currently service-connected for bronchial asthma with 
COPD, rated as 60 percent disabling.  The claim for a TDIU is 
inextricably intertwined with the claim for entitlement to 
service connection that is currently appeal; therefore, it 
must be remanded with the service connection claim discussed 
above for additional development. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

As it is, the Veteran meets the threshold criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16 because he has one 
service connected disability rated at 60 percent disabling 
(bronchial asthma with COPD).  A combined disability 
evaluation of 60 percent is in effect.  38 C.F.R. § 4.25.  
The question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of such 
disability.

The Board may not reject a claim for TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1994).  To date, the VA has not obtained a medical 
opinion as to whether the Veteran's service-connected 
disability precludes substantially gainful employment.  On 
remand, such an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any diagnosed psychiatric disorder whether 
the Veteran's service-connected disability 
precludes substantial gainful employment.  
The claims folder must be forwarded to the 
examiner for review in connection with the 
examination.  

Based on the examination and review of the 
record, the examiner should address the 
following:  

(a)  specifically opine as to whether the 
Veteran's schizophrenia is at least as 
likely as not caused or aggravated by 
either his service-connected bronchial 
asthma or to any of the medications he is 
required to take for his service-connected 
bronchial asthma, to include Prednisone;  

(b)  If yes, the examiner should state 
whether the Veteran's schizophrenia would 
prevent the Veteran from maintaining 
employment consistent with his age, 
education and occupational experience.

(c)  Comment on whether the already 
service-connected bronchial asthma with 
COPD would prevent the Veteran from 
maintaining employment consistent with his 
age, education and occupational 
experience.  

2.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If the claim is 
still denied the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


